Title: To Thomas Jefferson from Edmond Charles Genet, 20 December 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
Philadelphie le 20. xbre. 1793. l’an 2e. de la Repe. fse.

J’ai l’honneur de porter à la Connoissance du gouvernement federal le fait suivant.
Tout étoit disposé à Baltimore pour le départ de quelques batiments Marchands que J’étois parvenu à faire charger de marchandises nécessaires à la france; Ils n’attendoient que quelques pieces d’artillerie destinées à leur défense. La frégatte qui devoit les éscorter étoit complettement armée et organisée, et Je concevois l’ésperance de voir bientôt s’effectuer cette éxpedition importante lorsqu’un incident auquel Je ne me serois point attendu a tout suspendu. Mr. hollingsworth procureur gal. de l’Etat en vertu d’Instructions directes qu’il prétend avoir recues du President des Etats unis a fait suspendre sous peine de prison les travaux des ouvriers employés à la construction des affuts destinés aux navires marchands et a déclaré au Vice Consul qu’il avoit ordre de s’opposer à toute éspece d’armement.
Quand cessera-t-on donc, Mr., de nous accabler d’injustices de contrarier tout ce qui peut être utile à notre patrie et d’élever sans cesse devant nous des difficultés qu’aucune loi des Etats unis qu’aucune décision même du gouvernement federal ne Justifie?
